Exhibit 10.1

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of March 2, 2010 between ALLIED CAPITAL CORPORATION, a
corporation organized under the laws of the State of Maryland (the “Borrower”),
the “Lenders” party hereto, and JPMORGAN CHASE BANK, N.A. in its capacity as
Administrative Agent under the Credit Agreement referred to below.

Borrower, the Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), are parties to a Second Amended and Restated
Credit Agreement dated as of January 29, 2010 (as modified and supplemented and
in effect from time to time, the “Credit Agreement”). The Borrower and the
Lenders party hereto wish now to amend the Credit Agreement in certain respects,
and accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Definitions. Section 1.1 of the Credit Agreement shall be amended by
adding the following definitions in the appropriate alphabetical location:

“Applicable Cash Floor” means (i) with respect to any determination date
occurring prior to April 30, 2010, $125,000,000.00, and (ii) with respect to any
determination date occurring on or after April 30, 2010, $100,000,000.00;
provided that, notwithstanding the foregoing, with respect to any determination
date occurring following the consummation of the Ares Acquisition, “Applicable
Cash Floor” shall mean $0.00.

“Applicable Prepayment Percentage” means, at any time prior to the consummation
of the Ares Acquisition, 75%, and at any time on and after the date of the
consummation of the Ares Acquisition, 100%; provided that, notwithstanding the
foregoing, if an Event of Default has occurred and is continuing, and without
limiting any other rights of the Lenders, the Applicable Prepayment Percentage
will mean 100%.

“Principal Collection” means the aggregate amount of any cash or cash
equivalents received by the Borrower or any of its Consolidated Subsidiaries in
respect of any repayment (or return) of principal on any Investment in a
Portfolio Company, and which does not otherwise constitute proceeds of a
Disposition.



  2.03.   Mandatory Prepayments.

(a) Paragraphs (i) and (iv) of Section 2.5(b) of the Credit Agreement are hereby
amended to read in their entirety as follows:

“(i) Asset Dispositions. If Borrower or any of its Consolidated Subsidiaries
Disposes of any assets which results in the realization of Net Proceeds,
Borrower shall prepay the Loans within three (3) Business Days of receipt of
such Net Proceeds in an amount equal to the greater of (A) the Applicable
Prepayment Percentage of the Net Proceeds of such Disposition and (B) such
amount as shall be necessary so that no Borrowing Base Deficiency would exist
immediately after giving effect to such Disposition and such prepayment of the
Loans.”

“(iv) Monthly Cash Sweep. Within five (5) Business Days of the end of each
calendar month, Borrower shall prepay the Loans in the amount, if any, by which
Borrower’s unrestricted Cash and Cash Equivalents, determined as of the last
Business Day of such calendar month after giving effect to any amounts to be
applied to repay the Loans in accordance with paragraph (vii) below, exceeds the
Applicable Cash Floor.”

(b) Section 2.5(b) of the Credit Agreement is hereby amended by adding the
following new paragraph (vii) to the end of such Section:

“(vii) Principal Collections. The Borrower shall (A) within five (5) Business
Days of the 15th day of each month, prepay the Loans in an amount equal to the
Applicable Prepayment Percentage of all Principal Collections received from the
first day of such month through such 15th day as to which a prepayment has not
yet been made under this paragraph and (B) within five (5) Business Days of the
last day of each month, prepay the Loans in an amount equal to the Applicable
Prepayment Percentage of all Principal Collections received from such 15th day
through such last day as to which a prepayment has not yet been made under this
paragraph.”

2.04. Restricted Payments. Section 9.4 of the Credit Agreement is hereby amended
by adding the following new paragraph to the end of such Section:

“Notwithstanding the foregoing, upon receipt of the requisite stockholder
approval in respect of the Ares Acquisition, the Borrower may declare, and upon
consummation of the Ares Acquisition, the Borrower may pay, a one time special
cash dividend (payment of which will be contingent on the consummation of the
Ares Acquisition) to its stockholders of record as of the date of the special
meeting of stockholders at which such approval has been obtained in an aggregate
amount not to exceed the lesser of $0.20 per share and $40,000,000; provided
that no Default or Event of Default has occurred and is continuing or would
result therefrom.”

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
subsidiaries, that (a) the representations and warranties set forth in Section 6
of the Credit Agreement are true and complete on the date hereof in all material
respects as if made on and as of the date hereof (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be true and correct as of such specific date)
provided that references to publically disclosed materials in Section 6 shall
include the Borrower’s Form 10-K for the fiscal year ending December 31, 2009
filed prior to the date hereof, and as if each reference in said Section 6 to
“this Agreement” included reference to this Amendment No. 1 and (b) no Default
or Event of Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

(a) Execution. The Administrative Agent shall have received counterparts of this
Amendment No. 1 executed by the Borrower and Lenders party to the Credit
Agreement constituting the Requisite Lenders.

(b) Expenses. Payment of all fees, charges and disbursements of counsel to
Administrative Agent to the extent invoiced in connection with the preparation
of this Amendment No. 1.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. In connection with any repayment
in full of any Investment, so long as no Event of Default has occurred and is
continuing, the Administrative Agent agrees that application of the principal
proceeds thereof in accordance with paragraph (vii) of Section 2.5(b), as
amended hereby, shall satisfy the certification requirement set forth in Section
3.4(b)(i)(B) of the Intercreditor Agreement. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 1 by signing any such counterpart. This Amendment
No. 1 shall be governed by, and construed in accordance with, the law of the
State of New York.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Credit Agreement to be duly executed and delivered as of the day and year first
above written.

BORROWER

ALLIED CAPITAL CORPORATION

By:/s/ Penni F. Roll
Name: Penni F. Roll
Title: Chief Financial Officer


LENDERS

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:/s/ Richard J. Poworoznek
Name: Richard J. Poworoznek
Title: Executive Director


JPMorgan Chase Bank, N.A.

ADMINISTRATIVE AGENT

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:/s/ Richard J. Poworoznek
Name: Richard J. Poworoznek
Title: Executive Director


JPMorgan Chase Bank, N.A.

2